ANDERSON, C. J.
The plaintiff was arrested by a regular deputy of the defendant, who was sheriff, as distinguished from a specially deputized agent of the sheriff for a particular purpose.
In speaking of the power of a regular deputy to bind the sheriff while acting within the line or scope of his authority, it was said by this court, speaking through McClellan, J., in the case of Rogers v. Carroll, 111 Ala. 610, 20 South. 602: “His powers, generally speaking, were those of the sheriff himself, and his acts were those of the sheriff. He had the same power to receive and execute all ordinary process as had the sheriff, and his acts or omissions under or in respect of process were the act or omissions of the sheriff. In legal contemplation he and the sheriff were one officer, so far as third persons are concerned, as to all questions of civil responsibility.”
(1) The general deputy, like the sheriff, is a peace officer and has the same authority to arrest, with or without warrants; and if the deputy, while acting as such, commits a tort or trespass upon another, for which he would be liable, his chief would also be liable in the same degree and to the same extent, civilly, as the deputy himself.
(2) This being the law, the trial court erred in charging the jury that the defendant could not be liable for punitive or exemplary damages, although the arrest by his deputy was wrongful and malicious; and, as the said trial court committed reversible error in this respect, it properly granted the plaintiff’s motion for a new trial, and the judgment, in so doing must be affirmed.
Affirmed.
McClellan, Sayre, and Gardner, JJ., concur.